

 
 

ACKNOWLEDGMENT AND RELEASE
 
This Acknowledgement and Release (the “Agreement”) is entered into as of June 4,
2010, by and between First Niagara Financial Group (“FNFG”) and J. Lanier Little
(“Executive”).  As used herein, “FNFG” shall include all subsidiaries and
affiliates of FNFG.
 
WHEREAS, the Executive is the Executive Vice President of Consumer Banking of
FNFG; and
 
WHEREAS, FNFG and the Executive have agreed that, in order to effect an orderly
transition, the Executive’s employment with FNFG shall end within the next
several months; and
 
WHEREAS, the Executive is a participant in the FNFG Executive Severance Plan
(“Severance Plan”), a copy of which is attached hereto; and
 
WHEREAS, in accordance with Article III, and Section 3.1(i) of the Severance
Plan, the Executive is entitled to receive certain benefits; and
 
WHEREAS, FNFG is also willing to provide the Executive with certain other
benefits as described herein, as additional consideration for the Executive to
enter into this Agreement.
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, it
is agreed as follows:
 
1.           Termination Date and Payments.  FNFG and the Executive agree and
acknowledge that the Executive’s employment with FNFG shall end on the date
specified by FNFG (“Termination Date”), provided that the Termination Date is no
sooner than June 30, 2010 and no later than August 31, 2010.  FNFG shall give
the Executive advance notice of at least five (5) business days before the
Termination Date.  FNFG shall provide the following payments and benefits
(“Payments”) to the Executive in connection with the discontinuance of
Executive’s employment with FNFG as of the Termination Date, provided the
Executive does not voluntarily sever his employment with FNFG before the
Termination Date.  All applicable payroll taxes and withholding will be applied
to the Payments.  The Payments will be reported to the Executive by FNFG on an
annual Form W-2.  The Payments will not be treated as compensation for purposes
of calculating benefits under any other FNFG employee benefit plan.
 
The benefits described in Sections 1(c), (d), (e), (f), (g) and (h) are further
consideration for the Executive’s execution of this Agreement, and are in
addition to the payments under the Severance Plan that are described in Sections
1(a) and (b).
 
Even though, on the Termination Date, the Executive shall be a “specified
employee” as defined in Treasury Regulations Section 1.409A-1(i), there will not
be a six (6) month delay in the start of payments to the Executive because (i)
the severance payments and reimbursement for outplacement services to be made to
the Executive during the first six (6) months following the Termination Date are
solely available to the Executive due to the Executive’s entitlement to benefits
under Article III and Section 3.1(i) of the Severance Plan; and (ii) the
payments to be made during the first six (6) months after the Termination Date
are less than the “permitted amount” under Treasury Regulations Section
1.409A-1(b)(9)(iii) (i.e., $490,000).  All other Payments are exempt from
Section 409A of the Internal Revenue Code (“Code”) as current compensation or
otherwise.
 
 
 

--------------------------------------------------------------------------------

 
(a)           Severance Pay.  In accordance with the Severance Plan, the
Executive shall be paid twelve (12) months of base salary at the annual rate
of  $330,000, plus the Executive’s 2010 targeted bonus amount (i.e., 60% of
$330,000 = $198,000), for a total of $528,000.  Such amount shall be paid in
substantially equal installments pursuant to FNFG’s normal payroll practices
during the twelve (12) month period beginning on the first payroll date
occurring on or after the Termination Date.  The amount shall be paid as direct
deposit to the Executive’s bank account in accordance with normal FNFG payroll
practices.
 
(b)           Outplacement Services.  In accordance with the Severance Plan, the
Executive shall be reimbursed for up to $10,000 in outplacement services.
 
(c)           Pro-Rated Pinnacle Payment.  FNFG shall pay the Executive a cash
lump sum within thirty (30) days after the Termination Date of an amount between
$99,000 and $132,000, which represents the pro-rated payment that the Executive
could have received under the Pinnacle Plan for 2010, based on the target
performance projected through the Termination Date and pro-rated as of the
Termination Date.  By way of example, if the Executive’s Termination Date is
June 30, 2010, the payment shall be $99,000 and if the Executive’s Termination
Date is August 31, 2010, the payment shall be $132,000.
 
(d)           Car Allowance.  FNFG shall pay the Executive $1,000 per month for
twelve (12) months for the Executive’s automobile expenses following the
Termination Date, in accordance with FNFG’s current payroll practices and
procedures.
 
(e)           Park Club Dues.  FNFG shall continue to pay the Executive’s Park
Club dues for twelve (12) months following the Termination Date in accordance
with FNFG’s current club reimbursement practices and procedures.
 
(f)           Reimbursement for Certain Expenses.  FNFG shall pay the Executive
a cash lump sum within thirty (30) days after the Termination Date of $75,000,
which is intended to assist the Executive with miscellaneous expenses incurred
by the Executive in connection with the discontinuance of his employment with
FNFG on the Termination Date, including, but not limited to, relocation costs,
costs related to the sale of the Executive’s principal residence, legal fees to
review this Agreement, etc..
 
(g)           Stock Awards.
 
(1)           The Compensation Committee of FNFG shall amend the following
outstanding stock awards granted to the Executive, to provide that such shares
shall be deemed to be fully vested as of the Termination Date, and the exercise
period for Option #00001626 for 3,000 shares and Option #00001627 for 13,340
shares shall end on the date that is one year after the Termination Date.
 

 
2

--------------------------------------------------------------------------------

 



 
Grant Date
Type of Award
Number of Shares Vested
February 11, 2008
Restricted Stock
3,000
February 11, 2008
Option #00001626
3,000
February 11, 2008
Option #00001627
13,340
March 11, 2009
Restricted Stock
2,891



 
(2)           Vesting shall not be accelerated on the unvested portions of all
of the Executive’s other outstanding stock options and restricted stock awards,
and all such stock options and restricted stock awards shall be forfeited and
cancelled on the Termination Date.
 
(h)           Discounted Mortgage Rate Continuation.  The current discount that
the Executive receives on the mortgage on his primary residence shall continue
until the date that is one year after the Termination Date.
 
(i)           Other Benefits.
 
(1)           Paid Time Off.  The Executive’s accumulated and unused paid time
off shall be treated in accordance with FNFG’s paid time off policies and
procedures.
 
(2)           Pension and Welfare Benefits.  If currently enrolled, the
following benefits will end on the Termination Date:  Medical, Dental, Group
Term and Voluntary Life Insurance, Group and Voluntary Accidental Death &
Dismemberment Insurance, Dependent Life Insurance, Employee Assistance Program,
Short Term Disability, Long Term Disability, Flexible Spending Account, Travel
Accident Insurance, Employee Stock Ownership Plan (ESOP) and 401(k) Plan.  The
Executive shall continue to be responsible for the employee portion of such
coverages until the Termination Date.  Thereafter, the Executive will be
eligible to extend group medical and/or dental coverage by electing coverage at
the Executive’s own expense under COBRA. After the Termination Date, under
separate cover, the Executive shall be provided with a personal letter outlining
the Executive’s COBRA benefit options.  The Executive shall not participate in
the ESOP or the 401(k) Plan after the Termination Date.


2.           Post-Employment Obligations.  As a condition of receiving the
severance payments and outplacement services described in Sections 1(a) and (b),
the Executive acknowledges that he is required to comply with the
post-employment obligations set forth in Article VII of the Severance
Plan.  Furthermore, Executive hereby agrees that he will not disparage FNFG, its
products or services or its officers, directors or employees in any way, either
orally or in writing, or provide information, issue statements or take any
action, directly or indirectly, that would cause FNFG, its officers, directors
and employees embarrassment or humiliation or otherwise cause or contribute to
FNFG or its officers, directors or employees, being held in disrepute, except as
required by law, and provided further that the Executive notifies FNFG within
three (3) days of a receipt of a notice compelling the Executive to testify or
otherwise provide the information described in this paragraph pursuant to
applicable law, unless such notice is prohibited by applicable law.  Such notice
shall be provided in writing to Elizabeth A. Bauman, Chief Administrative
Officer, First Niagara Financial Group, Inc. 726 Exchange Street, Suite 618,
Buffalo, NY 14210.  FNFG hereby agrees that it will not disparage the Executive
in any way, either orally or in writing, or provide information, issue
statements or take any action, directly or indirectly, that would cause the
Executive embarrassment or humiliation or otherwise cause or contribute to the
Executive being held in disrepute, except as required by law, and provided
further that FNFG notifies the Executive within three (3) days of a receipt of a
notice compelling FNFG to testify or otherwise provide the information described
in this paragraph pursuant to applicable law, unless such notice is prohibited
by applicable law.  Such notice shall be provided in writing to the Executive’s
last known address on file with FNFG.
 
 
3

--------------------------------------------------------------------------------

 
3.           References.  FNFG shall provide references for the Executive in
accordance with FNFG’s regular policies and procedures.
 
4.           Return of FNFG Property.  On or before the Termination Date, the
Executive shall return all FNFG property in his custody or possession to
Elizabeth A. Bauman, Chief Administrative Officer, First Niagara Financial
Group, Inc. 726 Exchange Street, Suite 618, Buffalo, NY 14210.
 
5.           Confidentiality.  The Executive understands and acknowledges that
during the course of his employment, he has become privy to confidential
information of FNFG relating to persons and corporations which are current
customers or prospects of FNFG and the FNFG’s own internal practices and
procedures, which confidential information includes, but is not limited to,
customer lists, customer financial information, customer product relationships
with the FNFG, product terms, conditions and rates. The Executive recognizes
this confidential information has been developed by FNFG at great expense, is
proprietary to FNFG, and is and shall remain the exclusive property of FNFG and
that the Executive has a duty of loyalty to not disclose any such
information.  The Executive agrees that he will not, without the express written
consent of FNFG disclose, copy, make use of or remove from FNFG’s premises such
confidential information.  Should any such information be located off-premises
at this time, the Executive shall return such to FNFG’s Chief Administrative
Officer on or before the Termination Date.
 
6.           Release and Waiver.
 
(a)           The Executive hereby agrees that the Payments will be in full
satisfaction of all obligations of FNFG to the Executive.
 
(b)           The Executive, for and in consideration of the promises set forth
in this Agreement, does hereby further agree and covenant to release and
discharge and not to institute any suit or action, at law or in equity, against
FNFG (which, for purposes of this Agreement shall be defined to include all
related and affiliated entities, their predecessors, successors, heirs or
assigns, and any past, present or future officers, Board of Directors members,
agents, attorneys and employees) for or on account of any claim or cause of
action based upon and/or arising out of any or all facts, circumstances and/or
events relating to the Executive’s employment with FNFG, or separation from
employment.  The Executive further releases and forever discharges, and by this
document does release and forever discharge, FNFG of and from all, and any
manner of action or actions, cause or causes of action, claims for wages and
benefits, suits, debts, sums of money, accounts, reckoning, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims and
demands whatsoever, whether known or unknown, in law or in equity, which against
them, the Executive ever had, now has or which the Executive’s heirs, executors
or administrators, hereafter can, shall or may have, upon or by reason of any
matter, cause or thing whatsoever arising out of the Executive’s employment and
separation from employment, and specifically any and all claims under the New
York Human Rights Law, the Age Discrimination in Employment Act, as amended, the
Americans with Disabilities Act of 1990, as amended, the Family and Medical
Leave Act, the Sarbanes-Oxley Act of 2002, Title VII of the Civil Rights Act of
1964, as amended in 1972 and 1991, and any other federal, state or local law,
rule, regulation, executive order or guidelines relating to discrimination from
the beginning of the world through the date of this Agreement. In connection
with this Agreement, the Executive acknowledges FNFG has satisfied any
obligation it had to pay the Executive wages and benefits, including vacation
pay, and that FNFG has no obligation to make any such payments to the Executive.
 
 
4

--------------------------------------------------------------------------------

 
(c)           The Executive waives the rights and claims to the extent set forth
above, and the Executive also agrees not to institute, or have instituted, a
lawsuit against FNFG based on any such waived claims or rights.
 
(d)           The Executive acknowledges that he has been instructed to, and has
had the opportunity to review this Agreement with an attorney or any
representative of his choosing before signing it.  The Executive further
acknowledges that he has twenty-one (21) days from the date the Executive
receives this Acknowledgement and Release to consider this
Agreement.  Specifically, this Agreement was given to the Executive on May 4,
2010, such that the twenty-one (21) day consideration period shall expire at
5:00 pm Eastern time on Tuesday, May 25, 2010.  The Termination Date may be
later than the expiration of such twenty-one (21) day consideration period. Any
modifications or changes to this Agreement agreed upon by the Executive and FNFG
(i.e., the extension of the exercise period for the stock options described in
Section 1(g) and the continuation of the discounted mortgage rate described in
Section 1(h), both of which were added to this Agreement on May 12, 2010 at the
Executive’s request and the additional changes made to this Agreement on May 21,
2010 at the Executive’s request, regarding, among other things, the pro-rated
Pinnacle payment, non-disparagement of the Executive, and the continuation of
payments following the Executive’s death) will not restart or affect the
twenty-one (21) day review period.  This Agreement will not become effective or
enforceable until the seven-day revocation period described in 6(g) below has
expired without the Executive cancelling this Agreement.
 
(e)           The Executive must return the signed Agreement to Elizabeth A.
Bauman, Chief Administrative Officer, First Niagara Financial Group, Inc. 726
Exchange Street, Suite 618, Buffalo, NY 14210 no later than 5:00 pm on Tuesday,
May 25, 2010.
 
(f)           The Executive must also sign a second copy of the Agreement on the
Termination Date, which waives all claims that may have been accrued from the
date the Agreement was first signed, through the Termination Date, provided that
FNFG reaffirms the covenants made herein.
 
(g)           The Executive shall have seven (7) days after signing this
Agreement to revoke it.  No Payments shall be provided until after the
revocation period has passed.  If the last day of the revocation period is a
Saturday, Sunday, or legal holiday, then the revocation period shall not expire
until the next following day that is not a Saturday, Sunday, or legal
holiday.  The day after the seven (7) day revocation period has expired, with no
revocation by the Executive, will be the earliest date of payment of any
Payments under this Agreement.  Any revocation within this period must state “I
hereby revoke my acceptance of our Acknowledgement and Release.”  The written
revocation must be delivered to Elizabeth Bauman, Chief Administrative Officer,
First Niagara Financial Group, Inc. 726 Exchange Street, Suite 618, Buffalo, NY
14210, and must be postmarked within seven (7) calendar days of the Executive’s
execution of this Agreement. Upon the expiration of the seven (7) day revocation
period, FNFG shall execute the Agreement.
 
5

--------------------------------------------------------------------------------

 
 
(g)           THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THIS RELEASE IS A FULL
AND FINAL BAR TO ANY AND ALL CLAIM(S) OF ANY TYPE THAT HE MAY NOW HAVE AGAINST
FNFG TO THE EXTENT PROVIDED ABOVE BUT THAT IT DOES NOT RELEASE ANY CLAIMS THAT
MAY ARISE AFTER THE DATE OF THIS AGREEMENT OR NOT OTHERWISE ADDRESSED HEREIN.
 
7.           General Provisions.
 
(a)           Heirs, Successors and Assigns.  The terms of this Agreement shall
be binding upon the parties hereto and their respective heirs, successors and
assigns, including but not limited to FNFG.  In the event of the Executive’s
death prior to all Payments being made, the balance of the Payments due under
the terms of this Agreement shall be payable to the Executive’s estate in
accordance with the terms herein.
 
(b)           Final Agreement.  This Agreement represents the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior understandings, written or oral.  The terms of this
Agreement may be changed, modified or discharged only by an instrument in
writing signed by the parties hereto.
 
(c)           Governing Law.  This Agreement shall be construed, enforced and
interpreted in accordance with and governed by the laws of the State of New
York, without reference to its principles of conflicts of law.
 
(d)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which counterpart, when so executed and delivered, shall
be deemed an original and all of which counterparts, taken together, shall
constitute but one and the same agreement.
 
(e)           Severability.  Any term or provision of this Agreement which is
held to be invalid or unenforceable shall be ineffective to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the
remaining terms and provisions of this Agreement.
 

 
6

--------------------------------------------------------------------------------

 



(f)           No Admission of Wrongdoing.  This Agreement is not to be construed
as an admission of liability on the part of FNFG and any and all culpability is
expressly denied.
 
(g)           Injunction.  The Executive acknowledges and agrees that FNFG would
be irreparably harmed by any violation or threatened violation of this Agreement
and that, therefore, FNFG shall be entitled to an injunction prohibiting the
Executive from committing any violation or threatened violation of this
Agreement.
 
[Signature Page to Follow]
 

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement on the dates
set forth below and the Executive hereby declares that the terms of this
Agreement have been completely read, are fully understood, and are voluntarily
accepted after complete consideration of all facts and legal claims.
 


 

   
EXECUTIVE
5/24/10
 
/s/ J. Lanier Little
Date
 
J. Lanier Little
         
FIRST NIAGARA FINANCIAL GROUP, INC.
     
6/04/10
 
By:  /s/ Elizabeth A. Bauman
Date
 
Elizabeth A. Bauman
   
Chief Administrative Officer










 
8

--------------------------------------------------------------------------------

 
